  Case 4:16-cr-00243-O Document 669 Filed 08/02/21               Page 1 of 1 PageID 4684



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 UNITED STATES OF AMERICA,                      §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §        No. 4:16-cr-00243-O
                                                §
 SHABBAR RAFIQ (03),                            §
                                                §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 666), issued on July 13, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, Defendant’s Motion for Opposition and Stay to an Ex-Parte Final Order (ECF

No. 649), filed May 21, 2021 is DENIED.

        SO ORDERED on this 2nd day of August, 2021.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE
